DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1.2.6-10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roth et al. US 2015/0351582 in view of Nike (store.nike.com).
	Roth discloses a machine or method to select and dispense beverages provided with a user interface (11), comprising a touch-type display screen (12), and by means of which a user can select a type of beverage to be dispensed comprising:
	(Re claim 1,8) ”said user interface (11) comprises at least a first display screenshot (17) comprising a plurality of sub-windows (18) each associated with a determinate type of beverage which can be selected by the user” (figure 1,6,10). “a plurality of second configuration screenshots (23), each associated with a sub-window (18) and comprising one or more parameters and/or characteristics modifiable by the user and correlated to the type of beverage associated with the respective sub-window (18)” (figure 1,4,8). “each sub-window (18) comprises at least a first icon (21) selectable by a user and configured to function, as a function of a single touch by the user, both as a command to select the beverage associated with the respective sub-window (18), and also as a command for the dispensing determining the direct start of the preparation and dispensing of said selected beverage associated with the sub-window (18)” (figure 10, para 0108).  
Roth does not disclose at least a second icon (22) selectable by a user and configured to select the beverage associated with said sub-window (18) and command the display on said display screen (12) of a second configuration screenshot (23) associated with said beverage selected.
Nike teaches at least a second icon (22) selectable by a user and configured to select the beverage associated with said sub-window (18) and command the display on said display screen (12) of a second configuration screenshot (23) associated with said beverage selected (‘Customize’ icons).
It would have been obvious to one skilled in the art to modify the system of Roth to include an icon to select and dispense a preconfigured drink as well as a second icon that allows the user to customize preconfigured drink because it allows a user to quickly select a preconfigured item or choose to customize the item allowing for an optimized experience of both faster selection and customization.
(Re claim 2) “a control and command unit (14), connected to said user interface (11) and configured to control and command the functioning of the machine to dispense on each occasion the beverage chosen and selected by the user as a function of the command or commands received by means of said user interface (11)” (abstract).
(Re claim 6) “that each configuration screenshot (23) comprises one or more parameters and/or characteristics (P1, P2, P3) modifiable by the user and correlated to the type of beverage associated with the respective sub-window (18) and at least a start command (24) selectable by the user in order to command the dispensing of the beverage according to the composition selected” (6,9 figure 8).
(Re claim 7,8) “said user interface (11) comprises a third preparation screenshot (25), configured to make visible for a user the state of progress of the preparation of the beverage selected and activatable as a function of the selection of said first icon (21) or of a start command (24) provided in the respective configuration screenshot (23)” (figure 16).
(Re claim 9) “in order to frame said sub-window (18) associated with said beverage to be dispensed, it provides to slide said first display screenshot (17) by means of scrolling commands (19)” (para 0014 ‘screen slide bars’).
(Re claim 10) “at the end of the dispensing of said beverage selected it provides to command said display screen (12) in order to again make said first display screenshot (17) available to the user” (para 0077).
(Re claim 14) “create new sub-windows (18) correlated to the combinations of beverage type and parameters preferred by the individual user or by the group of users, and to make them available in said first display screenshot (17)” (para 0017).

Claim 3-5 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roth/Nike in view of Lim US 2013/0106690.
Roth/Nike discloses the system as rejected above.
(Re claim 3,4,11,12)Roth/Nike does not disclose a memorization unit (15) configured to memorize the choices and selections made by one or more users, and a processing unit (16) configured to process the data received from said user interface (11) and memorized in said memorization unit (15), in order to verify which types of beverages are chosen most frequently, and calculate a preference index for each of them and display the sub-windows based on the preference index calculated for each of them.
Lim teaches a memorization unit (15) configured to memorize the choices and selections made by one or more users, and a processing unit (16) configured to process the data received from said user interface (11) and memorized in said memorization unit (15), in order to verify which types of beverages are chosen most frequently, and calculate a preference index for each of them and display the sub-windows based on the preference index calculated for each of them (para 0076).
It would have been obvious to one skilled in the art to modify the system of Roth/Nike to include a memorization unit (15) configured to memorize the choices and selections made by one or more users, and a processing unit (16) configured to process the data received from said user interface (11) and memorized in said memorization unit (15), in order to verify which types of beverages are chosen most frequently, and calculate a preference index and display the sub-windows based on the preference index calculated for each of them because it allows the operator to configure the display according to popularity and provides feedback on what ingredients to stock and when.
(Re claim 5,13) Roth/Nike does not disclose that said processing unit (16) is configured to define a specific preference index for each user identified on each occasion by means of a recognition device (20), and/or for a group of users.
Lim teaches that said processing unit (16) is configured to define a specific preference index for each user identified on each occasion by means of a recognition device (20), and/or for a group of users (para 0054).
It would have been obvious to one skilled in the art to modify the system of Roth/Nike to include that said processing unit (16) is configured to define a specific preference index for each user identified on each occasion by means of a recognition device (20), and/or for a group of users because it allows for the system to be provide a custom display for each customer which best suits their preferences.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2012/0258216, 2020/0031656, 2019/0272068 and 2015/0082243.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R WAGGONER whose telephone number is (571)272-8204. The examiner can normally be reached Mon-Thurs 5am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY R. WAGGONER
Primary Examiner
Art Unit 3655



/TIMOTHY R WAGGONER/               Primary Examiner, Art Unit 3655